This cause came on for further consideration upon the filing of satisfactory evidence that respondent, James W. Guest, Jr., has made restitution to the Clients’ Security Fund of Ohio in the amount of $2,500, as required by this court’s order dated June 7, 1990. See 52 Ohio St. 3d 601, 555 N.E. 2d 930. On consideration thereof, IT IS ORDERED by the court that respondent, James W. Guest, Jr., be, and hereby is, reinstated to the practice of law in the state of Ohio.
IT IS FURTHER ORDERED that respondent comply with the registration requirements of Gov. Bar R. VI.
Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.